FILED
                             NOT FOR PUBLICATION                            DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LUIS ALONSO BERNAL GOMEZ,                        No.   15-71326

              Petitioner,                        Agency No. A092-428-063

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Luis Alonso Bernal Gomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision pretermitting his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law, Lopez-Jacuinde v. Holder, 600 F.3d 1215, 1217 (9th Cir. 2010),

and deny the petition for review.

      The agency properly concluded that Bernal Gomez’ conviction under

California Health & Safety Code (“CHSC”) § 11383(c)(1) was a drug trafficking

aggravated felony that rendered him ineligible for cancellation of removal. See

Lopez-Jacuinde, 600 F.3d at 1217-19 (a conviction under CHSC § 11383(c)(1) is

categorically a drug trafficking aggravated felony under 8 U.S.C.

§ 1101(a)(43)(B)); 8 U.S.C. § 1229b(a)(3) (a conviction for an aggravated felony

renders an applicant ineligible for cancellation of removal).

      Bernal Gomez contends that this court’s decision in Lopez-Jacuinde v.

Holder was wrongly decided, but in the absence of an intervening Supreme Court

or en banc decision, “[a] three-judge panel cannot reconsider or overrule circuit

precedent.” Avagyan v. Holder, 646 F.3d 672, 677 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                          2                                   15-71326